Citation Nr: 0803823	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  03-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for epidermatophytosis 
and onychomycosis, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1944 to November 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles California.  The veteran testified at a hearing 
before the undersigned Veterans Law Judge in September 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of evidence is 
required.  During the hearing held in September 2007, the 
veteran reported having ongoing treatment at a VA medical 
facility, with the most recent treatment having been 
approximately a month before the hearing.  The most recent 
medical evidence that is contained in the claims file, 
however, is dated in several years ago in 2005.  Thus, there 
appear to be additional treatment records that have not been 
obtained.  

Recent treatment records would be relevant to the increased 
rating issue on appeal.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2007).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  VA has an obligation to afford claimants for 
disability benefits a thorough, contemporaneous examination 
when necessary to evaluate a disability. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c)(4); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The Board notes that a substantial amount of time has passed 
since the veteran's most recent VA skin examination in August 
2005.  During the hearing held in September 2007, the veteran 
stated, in essence, that his skin disorder had increased in 
severity since that time.  He indicated that since two years 
ago his condition had experienced a "reverse."  He 
explained that he thought he had it completely wiped out, but 
it came back.  In light of the veteran's assertions, the 
Board concludes that another examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran an 
opportunity to identify all providers who 
have treated him since 2005.  The RO 
should then obtain all recent medical 
treatment records from the VA facility, as 
well as any records from private care 
providers.  

2.  The veteran should be scheduled for 
a VA skin disorders examination to 
ascertain the extent and severity of the 
service-connected skin disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  Any necessary tests 
and studies should be performed.  Color 
photographs of the involved areas should 
be included in the report.  It is 
requested that the examiner obtain a 
detailed medical and occupational 
history.  The examiner is also requested 
to indicate what percentage of the 
entire body, and what percentage of the 
exposed areas is affected by the 
service-connected skin disorder and 
whether antibiotic, systemic therapy, or 
other immunosuppressive drugs is 
required and, if so, indicate the 
frequency and length of said therapy.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.

3.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If any 
report is deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Board will defer adjudication of the claim for 
unemployability benefits pending completion of the 
intertwined development of the claim for a higher rating for 
a skin disorder.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



